Case 8:19-cv-02770-SDM-AEP Document 14 Filed 12/18/19 Page 1 of 2 PageID 87




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

   GUSHILL INDUSTRIES, INC.,
   a California corporation,

                         Plaintiff,

         vs.                                               Case No.: 8:19-cv-02770-SDM-AEP


   PROVEN INDUSTRIES, INC., a Florida
   corporation, RONALD JAMES LEE II,
   an Individual, and DOES 1-20,

                    Defendants.
  _________________________________/

         NOTICE OF COMPLIANCE WITH PRO HAC VICE REQUIREMENTS

         Pursuant to the Court’s November 27, 2019 Order Granting Motion to Appear Pro

  Hac Vice (ECF No. 9), Attorneys Kevin Viau and Leila Sockolov, counsel for Plaintiff

  GusHill Industries, Inc., submit this Notice of Compliance with the special appearance to

  practice fee and electronic filing requirements as follows:

         1.      Kevin Viau and Leila Sockolov each paid their respective pro hac vice fees on

  November 26, 2019;

         2.      Kevin Viau and Leila Sockolov each obtained a login and password necessary

  to participate in the Middle District of Florida’s Case Management / Electronic Case Filing

  (CM/ECF) system.

  //

  //
Case 8:19-cv-02770-SDM-AEP Document 14 Filed 12/18/19 Page 2 of 2 PageID 88




  Dated: December 18, 2019                 Respectfully Submitted,

                                           /s/ Leila N. Sockolov
                                           Kevin Viau, CA Bar No. 275556
                                           kviau@iplg.com
                                           Leila Sockolov, CA Bar No. 282946
                                           lsockolov@iplg.com
                                           Intellectual Property Law Group LLP
                                           1871 The Alameda, Suite 250
                                           San Jose, California 95126
                                           Telephone: (408) 286-8933
                                           Facsimile: (408) 286-8932
                                           Counsel for Plaintiff
                                           GusHill Industries, Inc.

                                           and

                                           John Cyril Malloy, III
                                           Florida Bar No. 964,220
                                           jcmalloy@malloylaw.com
                                           Meredith Frank Mendez
                                           Florida Bar No. 502,235
                                           mmendez@malloylaw.com
                                           Jonathan R. Woodard
                                           Florida Bar No. 96,553
                                           jwoodard@malloylaw.com
                                           MALLOY & MALLOY, P.L.
                                           2800 S.W. Third Avenue
                                           Miami, Florida 33129
                                           Telephone: (305) 858-8000
                                           Facsimile: (305) 858-0008
                                           Local Counsel for Plaintiff
                                           GusHill Industries, Inc.
